            Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 1 of 11                                FILED
                                                                                                 2019 Jul-23 PM 12:29
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ALABAMA
                                             WESTERN DIVISION
------------------------------------------------------------------------x
Dr. Matthew Hutchinson
                                                                          COMPLAINT
                           Plaintiff,

                                                                            Civil Action No.



        -against-

United States Department of Veterans Affairs,
Secretary Robert Wilkie

                           Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Dr. Matthew Hutchinson (“Plaintiff” or “Dr. Hutchinson”), by and through his

attorneys, as and for his Complaint against the United States Department of Veterans Affairs

(“Agency”), respectfully sets forth, complains, and alleges, upon information and belief, the

following:

                                              INTRODUCTION

        Dr. Hutchinson is a radiologist at the Agency who in 2017 successfully appealed his

termination by the Agency to its statutorily established Disciplinary Appeals Board. Following

that decision the Agency has not returned him to his duties or awarded attorneys’ fees in

compliance with the Board’s decision. He seeks enforcement of his rights in relation to that

decision.

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 38 U.S.C. § 7462(f) as well as 5

        U.S.C. §§ 701-706, 28 U.S.C. § 1331, and 28 U.S.C. § 1361.
      Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 2 of 11




2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

   acts and transactions occurred here, Defendant’s medical center at which the events

   occurred is located here, and the Disciplinary Appeals Board (“DAB” or “the Board”)

   hearing in which the case originated was held here.

3. Plaintiff brings this action for attorneys’ fees and injunctive relief arising from the

   Defendant's violations of 5 U.S.C. § 5596(b)(A)(ii) and 38 U.S.C. § 7462.

                                         PARTIES

1. Defendant (“Agency”) operates a medical center in the State of Alabama, County of

   Tuscaloosa, the Tuscaloosa VA Medical Center (“TVAMC”), providing medical care to

   veterans of the United States Military and located at 3701 Loop Rd, Tuscaloosa, AL

   35404.

2. Dr. Hutchinson is a resident of the State of Alabama, County of Shelby, residing at 2040

   Cahaba Crest Drive, Birmingham AL United States 35242 and also maintains a residence

   in the County of Tuscaloosa located at 3218 Veterans Memorial Parkway, Unit 3107,

   Tuscaloosa, AL 35404.

3. Dr. Hutchinson is employed by the Agency as a radiologist at TVAMC.

                              FACTUAL ALLEGATIONS

4. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

5. Dr. Hutchinson has practiced diagnostic radiology for over thirty years.

6. During that time Dr. Hutchinson has had no malpractice claims or successful torts filed

   against him.
          Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 3 of 11




    7. Dr. Hutchinson has been in federal service for approximately sixteen years.

    8. Dr. Hutchinson’s performance was most recently rated as highly satisfactory.

    9. Prior to the events described herein Dr. Hutchinson has no history of disciplinary action.

    10. On December 21, 2016 Dr. Hutchinson was found to be under the influence of alcohol

       while on duty and his privileges were immediately suspended.

    11. Prior to December 21, 2016 Dr. Hutchinson never came to work intoxicated, consumed

       alcohol while at work, or engaged in any other improper behavior in connection to

       substance abuse in the workplace.

    12. Dr. Hutchinson has expressed intense remorse for his actions, self-enrolled to the

       Alabama Physician Health Program (“Alabama PHP”), underwent extensive treatment

       for alcoholism, and has not had a single drink since.

    13. PHP rehabilitation programs have a very high success rate of treating physicians who

       enroll.

    14. In response to the incident, the TVAMC’s Medical Executive Committee voted on

       January 23, 2017 to require Dr. Hutchinson to “comply with the State’s

       recommendations1” and if he did so he should be allowed to keep his medical privileges

       at TVAMC.

    15. A few weeks later on February 17, 2017, the Medical Executive Committee (“MEC”)

       was convened for a second meeting to reopen its January 23rd decision to allow Dr.

       Hutchinson to retain his privileges if he pursued treatment through the Alabama PHP.

    16. During the February 17, 2017 meeting of the MEC, the Agency added allegations

       regarding deficiencies in Dr. Hutchinson’s record management practices and that Dr.

1
 The “State’s recommendations refer to Alabama PHP which is overseen by the State’s
Physician Wellness Committee as set forth in Alabama state law.
          Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 4 of 11




       Hutchinson practiced medicine without privileges to its prior allegations against Dr.

       Hutchinson.

    17. At the February 17, 2017 meeting the MEC issued a new decision revoking Dr.

       Hutchinson’s privileges regardless of his participation in the Alabama PHP.

    18. On June 20, 2017 TVAMC’s Director approved an Agency Removal and Revocation of

       Privileges action revoking Dr. Hutchinson’s privileges and removing him from federal

       employment effective June 26, 2017.

    19. The Removal and Revocation of Privileges was based on three charges; Charge 1, being

       under the influence of alcohol while on duty; Charge 2, documenting in patient reports

       without medical privileges; and Charge 3, improper documentation.

    20. Dr. Hutchinson appealed the Removal and Revocation of Privileges action to the DAB.

    21. The DAB is a statutorily established administrative appeals body specific to Department

       of Veterans Affairs Title 38 employees2 that hears appeals of major adverse actions

       against such employees.

    22. When the DAB hears an appeal three other Title 38 employees are appointed out of a

       pool of volunteers Title 38 employees3 from across the Agency to form the DAB, hear

       the case, and render a decision.

    23. A DAB hearing was held at TVAMC on November 6 and 7, 2017.

    24. At the hearing Dr. Hutchinson did not contest Charge 1 but vigorously disputed Charges

       2 and 3; he expressed intense remorse for his actions in Charge 1 while pointing out that




2
  Title 38 employees are medical employees of the Agency like doctors and nurses.
3
  Typically a DAB is made up of doctors if the appellant is a doctor and nurses if the appellant is
a nurse.
      Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 5 of 11




   it is standard practice set out in relevant VA regulations to give practitioners with

   alcoholism a chance to pursue rehabilitation.

25. The DAB issued a decision on the case on December 22, 2017 (“DAB Decision”).

26. In its decision the DAB rejected Charges 2 and 3 in their entirety and overturned the

   Agency’s Revocation of Privileges and Removal action against Dr. Hutchinson, replacing

   it with a 30-day suspension on the condition that he continue his rehabilitation program.

27. The Secretary of the Agency is authorized by statute to review a DAB decision within 90

   days of its issuance and if the Secretary finds it to be clearly contrary to the evidence or

   unlawful may reverse or remand it; otherwise the Secretary must either mitigate the

   imposed penalty or cause the decision to be executed.

28. The Secretary designates the Agency’s Principal Deputy Under Secretary for Health

   (“PDUSH”) to review and execute DAB decision on his behalf.

29. Upon review of the DAB Decision by the PDUSH on the Secretary’s behalf, the PDUSH

   caused the decision to be executed on February 13, 2018. Dr. Hutchinson received the

   Agency’s letter informing him of the PDUSH’s decision on February 17, 2018.

                             FIRST CAUSE OF ACTION
                         (Misapplication of the Back Pay Act)
30. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

31. At the DAB hearing, the proposing official, who had only been on the job ten days when

   he proposed Dr. Hutchinson’s removal and only reviewed the evidence file presented to

   him, testified that he would not have proposed a removal if Charge 1 were the only

   charge before him.
      Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 6 of 11




32. In the DAB Decision “The Board formed the opinion that Charge 2 and Charge 3 were

   crafted in an effort to support eventual removal which Charge 1, based on the bylaws,

   would not.”

33. Discussing its rejection of Charge 2, the Board found it “immediately clear. . . that the

   Medical Record had not been accessed or altered by Dr. Hutchinson.”

34. The Board noted regarding Charge 2 that the software company whose medical data

   management program was at issue in the case had already explained to the Agency that

   the basis for the charge was incorrect and that response was available to the proposing

   and deciding officials.

35. The DAB noted regarding Charge 2 that “both [the] Proposing Official and Deciding

   Official misinterpreted the presence of a signature block, in an unsigned addendum as a

   signature,” an obvious error that could have been identified by a cursory examination of

   the evidence at issue.

36. Finding that Charge 3, alleged improper documentation, was incorrect on its face the

   DAB noted the Agency expert who examined Dr. Hutchinson’s cases for the Agency

   prior to the proposed removal testified than a 5% error rate is acceptable; and that Charge

   3 is based on an alleged error rate of approximately 0.25% of over 20,000 reviewed

   cases.

37. The DAB further found that the alleged errors in Charge 3 were not significant clinical

   errors and were heavily contributed to by improper radiology software systems that

   TVAMC could have fixed.
         Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 7 of 11




   38. The Board concluded that the Agency had “ignored alternative, more reasonable

       explanations for the number of addenda [Charge 3] and the appearance of the signature

       block [Charge 2].”

   39. Regarding TVAMC’s Director Mr. John Merkle, the DAB found:

       The testimony of the Director was less forthright. He was occasionally combative
       towards the Board, and there was a lack of consistency in his answers regarding the
       weight given to the charges in deciding upon the appropriate penalty, and what
       constituted altering the Medical Record. . . . The Director’s testimony acknowledged that
       the by-laws and VA policy did not recommend removal as the preferred option for
       employees with substance abuse issues who were willing to seek help, yet opined that he
       could supersede these.

   40. The Board noted in its opinion that Director Merkle admitted “he had not considered Dr.

       Hutchinson’s explanations regarding Charges 2 and 3.”

   41. The DAB awarded Dr. Hutchinson back pay.

   42. The PDUSH, in his execution of the DAB Decision, ordered the Agency to award back

       pay to Dr. Hutchinson.

   43. Dr. Hutchinson timely submitted a petition for attorneys’ fees under the Back Pay Act

       accompanied by a 49 page brief (including exhibits) on March 16, 2018.

   44. On or about early January of 2019 the Agency sent a letter to Dr. Hutchinson dated

       January 3, 2019 denying all attorneys’ fees in the case. The Agency’s letter contained no

       legal or factual basis for its denial. Its full text consisted of just two sentences:

               The Office of General Counsel (OGC) review of the fee petition in the above-
               referenced matter is complete. We are denying a total recovery of $67,726 for the
               reason that Mr. Hutchinson was unable to show that fees and costs should be
               granted in the interest of justice.

       WHEREFORE, Plaintiff, Dr. Matthew Hutchinson, demands judgment in his favor

against Defendant, Acceptance Now, for attorney’s fees and court costs for the DAB case and
         Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 8 of 11




this appeal of the Agency’s fee determination pursuant to 5 U.S.C. § 5596(b)(A)(ii), 38 U.S.C. §

7462, and 5 U.S.C. §§ 701-706.



                                SECOND CAUSE OF ACTION
                           (Failure to Implement the DAB’s Decision)
   45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   46. On February 7, 2018 TVAMC began advertising an open position for a new radiologist,

       Physician – Chief Radiology Service Vacancy No 10121198.

   47. In the Agency’s letter dated February 12, 2018 executing the DAB Decision the PDUSH

       ordered TVAMC to return Dr. Hutchinson to duty by March 15, 2018.

   48. TVAMC has never returned Dr. Hutchinson to work as a radiologist.

   49. On February 23, 2018, Director Merkle sent Dr. Hutchinson a letter saying the removal

       and revocation of his privileges was being canceled but “because you have not been in

       direct patient care in excess of 90 days, you must be re-credentialed.” That re-

       credentialing process treated Dr. Hutchinson as an initial applicant for credentials with no

       right to challenge a rejection of his credentials.

   50. Dr. Hutchinson was concerned by this turn of events but reapplied for credentials in good

       faith.

   51. On February 26, 2018 TVAMC interviewed Dr. Thakur Gautam for the position of

       Physician – Chief Radiology Service. On August 1, 2018 TVAMC selected Dr. Gautam

       for the position.

   52. On knowledge and belief Dr. Gautam never started work at TVAMC.
      Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 9 of 11




53. On April 5, 2018 the MEC met to discuss reinstating Dr. Hutchinson’s privileges and

   recommended by a vote of eleven (11) to two (2) that he be reinstated, with one member

   recused.

54. On April 16, 2018 Director Merkle unilaterally rejected the MEC’s recommendation to

   reinstate Dr. Hutchinson’s privileges citing an allegedly ongoing full review of all of Dr.

   Hutchinson 4,075 reads through during FY 2015 through FY 2017.

55. Dr. Hutchinson was not informed that this meeting occurred or about the status of his

   application for credentials until December of 2018.

56. On November 19, 2018 TVAMC interviewed Dr. John G. Kahler for the position of

   Physician – Chief Radiology Service. On December 6, 2018 TVAMC selected Dr.

   Kahler for the position.

57. On December 6, 2018 the TVAMC MEC was called for another meeting to discuss Dr.

   Hutchinson’s privileges.

58. During the December 6, 2018 MEC meeting the MEC had questions regarding whether

   failing to reinstate Dr. Hutchinson’s privileges would violate the DAB Decision and

   PDUSH order executing it. A member of TVAMC’s HR staff offered advice on the

   matter during the meeting.

59. During the December 6, 2018 MEC meeting TVAMC’s management presented charges

   that Dr. Hutchinson engaged in “providing clinical guidance” without privileges

   following his reinstatement by the DAB and VACO as well as the results of the full

   review of Dr. Hutchinson’s FY 2015 – FY 2017 reads. That review claimed that 209 out

   of 4,075 reviewed radiological images required secondary review (5%) and 80 images

   were alleged to be potential errors by Dr. Hutchinson (1.96%).
        Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 10 of 11




   60. An error rate of 3% - 5% is the standard of care for radiologists.

   61. At the December 6, 2018 meeting, the MEC recommended against reinstating Dr.

       Hutchinson’s privileges. The Director agreed and denied his request for privileges.

   62. On December 11, 2018 the Agency sent Dr. Hutchinson a letter informing him that his

       request for clinical privileges had been denied and that without privileges he is “unable to

       provide any clinical care at the [TVAMC].”

   63. On December 19, 2018 the TVAMC’s Interim Chief of Staff proposed Dr. Hutchinson’s

       removal from federal employment.

   64. The Agency had begun preparing this proposed removal long before the December 6,

       2018 MEC meeting.

   65. On December 28, 2018 Dr. Hutchinson responded to the proposed removal via a letter

       from his counsel stating that the proposed removal is pretextual and the Agency remains

       out of compliance with federal law for failing to restore Dr. Hutchinson to his duties as a

       radiologist.

   66. On January 17, 2019 the Agency rescinded the Proposed Removal against Dr.

       Hutchinson and has taken no further action against him as of the current date.

   67. As of the current date Dr. Hutchinson still has not been returned to his duties as a

       radiologist.

   WHEREFORE, Plaintiff, Dr. Matthew Hutchinson, demands judgment in his favor against

Defendant, Acceptance Now, for injunctive relief pursuant to 38 U.S.C. § 7462, 5 U.S.C. §§ 701-

706, and 28 U.S.C. § 1361.


                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from the Defendant as follows:
 Case 7:19-cv-01168-LSC Document 1 Filed 07/23/19 Page 11 of 11




a) That Dr. Hutchinson be awarded attorneys’ fees in the amount of $67,726 for his

   successful appeal to the DAB and further reasonable attorneys’ fees resulting from

   the instant action;

b) That Dr. Hutchinson be awarded injunctive relief restoring his clinical privileges at

   TVAMC and returning him to his duties as a radiologist at TVAMC;

c) That Dr. Hutchinson be awarded such other and further relief to which he is justly

   entitled.


Dated: July 23, 2019                 Respectfully Submitted,


                                              /s/ David I. Schoen
                                             By: David I. Schoen, Esq.,
                                             Alabama Bar No. 0860-O42D
                                             2800 Zelda Road, Suite 100-6
                                             Montgomery, AL, 36106
                                             Phone: 334-395-6611
                                             Fax: 917-591-7586
                                             Email: Schoenlawfirm@gmail.com
                                             Attorneys for Plaintiff


                                             ___________________
                                             By: Joshua Kahn, Esq.,
                                             The Law Offices of Eric L. Pines, PLLC
                                             Georgia Bar No. 623256
                                             10101 Fondren Rd #575
                                             Houston, TX 77096
                                             Phone: (832) 533-3242
                                             Fax: 888-215-0397
                                             Email: josh@pinesfederal.com
                                             Attorneys for Plaintiff

                                             PRO HAC VICE APPLICATION
                                             TO BE FILED
